NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-7195


                               JAMES B. CRISWELL,

                                                          Claimant-Appellant,

                                         v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

      James B. Criswell, of Las Vegas, Nevada, pro se.

       Roger A. Hipp, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel on the brief were
Michael J. Timinski, Deputy Assistant General Counsel, and Martie Adelman, Attorney,
United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit

                                       2007-7195

                                JAMES B. CRISWELL,

                                                          Claimant-Appellant,

                                           v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

                          __________________________

                           DECIDED: October 4, 2007
                           __________________________


Before MAYER and GAJARSA, Circuit Judges, and RESTANI, Judge. ∗

PER CURIAM.

      James B. Criswell appeals the judgment of the United States Court of Appeals

for Veterans Claims, which affirmed the Board of Veterans’ Appeals decision denying

his claim for an effective date prior to August 21, 1997, for a 50% combined disability

rating for his service-connected cold-injury residuals of the hands and feet. Criswell v.

Nicholson, No. 03-845 (Vet. App. Dec. 4, 2006). Because we lack authority to review

either “a challenge to a factual determination” or “a challenge to a law or regulation as

applied to the facts of a particular case” absent a constitutional issue, 38 U.S.C. §

7292(d)(2), we dismiss his appeal.

∗
       Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.